        Case 5:19-cv-00445-DEP Document 18 Filed 09/30/20 Page 1 of 1

                    UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK


                             JUDGMENT IN A CIVIL CASE

Ismir Tiric
              Plaintiff(s)
       vs.                             CASE NUMBER: 5:19-cv-445 (DEP)

Commissioner of Social Security

              Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED Plaintiff’s motion for judgment on the
pleadings is GRANTED. The Commissioner’ determination that plaintiff
was not disabled at the relevant times, and thus is not entitled to benefits
under the Social Security Act, is VACATED. The matter is hereby
REMANDED to the Commissioner, for further proceedings consistent with
the attached transcript. The clerk is directed to enter judgment, based
upon this determination, remanding the matter to the Commissioner
pursuant to sentence four of 42 U.S.C. Section 405(g).

All of the above pursuant to the order of the Honorable Judge David E. Peebles, dated
the 30th day of September, 2020.

DATED: September 30, 2020




                                                    s/Kathy Rogers
                                              Deputy Clerk
